Name: 2000/204/EC, ECSC: Council and Commission Decision of 24 January 2000 on the conclusion of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part
 Type: Decision
 Subject Matter: European construction;  Africa;  cooperation policy;  international affairs
 Date Published: 2000-03-18

 Avis juridique important|32000D02042000/204/EC, ECSC: Council and Commission Decision of 24 January 2000 on the conclusion of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part Official Journal L 070 , 18/03/2000 P. 0001 - 0001COUNCIL AND COMMISSION DECISIONof 24 January 2000on the conclusion of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part(2000/204/EC, ECSC)THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of the first subparagraph of Article 300(2) and the second subparagraph of Article 300(3) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof,After consultation of the Consultative Committee and the unanimous agreement of the Council,Having regard to the assent of the European Parliament(1),Whereas the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, signed in Brussels on 26 February 1996, should be approved,HAVE DECIDED AS FOLLOWS:Article 1The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, the Protocols annexed thereto and the Declarations and Exchanges of Letters attached to the Final Act are hereby approved on behalf of the European Community and the European Coal and Steel Community.The texts of the Agreement, the Protocols and the Final Act are attached to this Decision.Article 21. The position to be taken by the Community within the Association Council and the Association Committee shall be laid down by the Council, on a proposal from the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties establishing the European Community and the European Coal and Steel Community.2. The President of the Council shall, in accordance with Article 79 of the Agreement, preside over the Association Council and present the position of the Community. A representative of the President of the Council shall preside over the Association Committee, in accordance with Article 82 of the Agreement, and present the position of the Community.Article 3The President of the Council shall deposit the act of notification provided for in Article 96 of the Agreement on behalf of the European Community. The President of the Commission shall deposit that act on behalf of the European Coal and Steel Community.Done at Brussels, 24 January 2000.For the CommissionThe PresidentR. PRODIFor the CouncilThe PresidentJ. GAMA(1) OJ C 181, 24.6.1999, p. 15.